Citation Nr: 0635912	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for left lower extremity neuropathy as secondary to VA 
popliteal artery surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967 and from May to June of 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107), concerning VA's duties to assist a claimant 
with the development of facts pertinent to a claim and to 
notify him or her of the evidence necessary to substantiate 
the claim, became law.  The regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board is not satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in its May 2002 letter.  In this letter, the RO did 
not set forth the type of evidence needed to substantiate the 
veteran's claim, in terms of the provisions of 38 U.S.C.A. 
§ 1151.  

The RO's discussion of the relative duties of the veteran and 
VA in substantiating the claim was, at best, cursory.  
Moreover, the RO did not advise the veteran to submit all 
relevant evidence in his possession, as required under 
38 C.F.R. § 3.159(b)(1).  In short, the RO's VCAA letter is 
inadequate and must be corrected by the issuance of a more 
detailed letter on remand.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); 38 C.F.R. § 19.31.  

The Board also notes that, during his January 2004 hearing, 
the veteran testified that a doctor at the VA Medical Center 
(VAMC) in Boston (Jamaica Plain) notified him that the 
doctors who performed his February 2001 surgery had cut too 
much of his left lower extremity nerves, resulting in 
additional disability.  On remand, the veteran should be 
notified that he may submit a statement from this doctor in 
support of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession, specifically to 
include any supportive opinions from VA 
or other doctors.  

The veteran should also be notified that, 
in cases where compensation under 
38 U.S.C.A. § 1151 is granted, both a 
disability evaluation and an effective 
date for that evaluation will be 
assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary 
releases, any records of medical 
treatment identified by the veteran which 
are not currently associated with the 
claims file should be requested.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

